Citation Nr: 0933056	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and August 2002 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in St. Petersburg, Florida.  In those decisions, the RO 
did not reopen the Veteran's claim for service connection for 
hepatitis.  

The Board remanded this issue in November 2006 for further 
development.  


FINDINGS OF FACT

1. A May 1969 RO rating decision denied service connection 
for hepatitis; the Veteran did not file a notice of 
disagreement, and that decision became final.  

2. Evidence received since the May 1969 RO rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The RO's May 1969 rating decision that denied service 
connection for hepatitis is final.  38 U.S.C.A. § 4005(c) 
(1964); 38 C.F.R. § 3.104, 19.118, 19.153 (1969); currently 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for hepatitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2008), eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
In November 2001, November 2003, and April 2009 letters, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  The AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  In April 2006, the 
Veteran was also informed of the type of evidence necessary 
to establish the degree of disability and an effective date 
prior to the re-adjudication of his claim.  See 
Dingess/Hartman, 19 Vet. App. 473, 488 (2006).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in the April 2009 letter when the Veteran was 
informed that his claim was previously denied because no 
residuals of hepatitis were found at the time of a previous 
VA examination.  He was also given the definitions of new and 
material evidence.  

The Veteran is currently incarcerated.  The claims file 
reflects that in a June 2002 letter, the RO requested that 
the Veteran complete and return a release form for medical 
records from the Department of Corrections (SCI).  The 
Veteran returned this form and it was received in July 2002.  
Unfortunately, the Veteran did not complete the form 
correctly because he did not initial where instructed and 
requested contradictory information.  The RO did not follow 
up to clarify what records the Veteran wanted to be released.  
In September 2002, the Veteran wrote that he intended for the 
RO to obtain his medical records from SCI.  

In June 2003, the Veteran completed and returned VA Form 21-
4142, an authorization and consent release form.  This form 
stated the Veteran gave permission for all information from 
SCI to be released.  The form was not witnessed; as explained 
on the form, a witness is not required for VA purposes, but 
may be required for the information source.  The RO requested 
information from SCI in a June 2003 letter, but restricted 
the records request only to an eye condition as the Veteran 
also had a glaucoma claim pending at the time.  

In the Veteran's substantive appeal in February 2004, he 
stated that medical records from SCI were not used in the 
adjudication of his hepatitis claim.  He again completed a VA 
authorization and release form in February 2004, along with a 
statement that SCI records had not been requested in 
conjunction with his hepatitis claim.  The authorization form 
was not witnessed.  A May 2005 report of contact form from 
the Veteran's representative also urged the RO to request 
medical treatment records from SCI and referenced the already 
completed February 2004 release form.  

In November 2005, the RO sent a letter to the Veteran 
informing him of all the evidence received pertaining to his 
claims.  No evidence from SCI pertaining to hepatitis is 
listed.  The RO requested the Veteran to again complete an 
authorization and consent form from SCI.  In April 2009, the 
Veteran was sent a letter and was again asked to complete and 
return a VA authorization and release form.  The Veteran 
responded to the April 2009 letter the same month, but no 
release form was received.  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  Service treatment records and private medical 
records have been obtained and associated with his claims 
folder.  Although the Veteran had completed the authorization 
forms in the past, the forms may expire.  He was given two 
opportunities (November 2005 and April 2009 letters) to 
properly execute an authorization and consent form.  In Wood 
v. Derwinski, 1Vet. App. 190, 193 (1991), also a case where 
the Veteran was incarcerated, the United States Court of 
Appeals for Veterans Claims held that "[t]he duty to assist 
is not a one way street" despite only adequate VA help and 
advice that was "not a model to be followed."  The Board 
finds that the duties to notify and assist have been met.  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

The Veteran currently has no service-connected disabilities.  
In a May 1969 rating decision, the RO denied service 
connection for hepatitis because residuals of hepatitis were 
not found the last VA examination.  The Veteran did not file 
a notice of disagreement and this decision became final.  
38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. § 3.104, 19.118, 
19.153 (1969); currently 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  The 
RO, in February and August 2002 denials, did not reopen the 
Veteran's claim.  

The claim for entitlement to service connection for hepatitis 
may be reopened if new and material evidence is submitted.  
Manio, 1 Vet. App. 140.  The Veteran filed to reopen his 
claim in August 2001.  

In June 1968, the Veteran was diagnosed with infectious 
hepatitis.  Service treatment records show the Veteran was 
treated for hepatitis from June to August 1968 at Fort Hood.  
His August 1968 separation examination notes his infectious 
hepatitis treatment; no current residuals were reported.  A 
January 1969 VA examination report notes a past history of 
infectious hepatitis; no current residuals were reported.  
This evidence was in the file at the time of the last prior 
decision.  

After the last prior decision, relevant evidence includes the 
Veteran's statement and one private medical record.  In a 
July 1989 private psychological evaluation of the Veteran, he 
reported that he has hepatitis.  In a December 2001 
statement, the Veteran asserted he contracted hepatitis while 
in service from razors and sexual activity.  

The Board finds that new and material evidence has not been 
received because the Veteran's report of a present disability 
of hepatitis alone does not raise a possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  First, the 
Veteran's statement that he currently has hepatitis, written 
down in communications to VA or to a clinician, is not new.  
Second, the credibility of the Veteran's statement that he 
has hepatitis is presumed under Justus, 3 Vet. App. at 513.  
However, as a lay person, the Veteran is not competent to 
provide a medical diagnosis.  Espiritu v. Derwinski, 2Vet. 
App. 492, 494-5 (1992).  The Veteran's own statement is not 
probative because a lay person is not capable of opinion on 
matters requiring medical knowledge.  See, Routen v. Brown, 
10 Vet. App. 183 (1997).  As a result, the Board does not 
find the evidence submitted to be material as required by 
38 C.F.R. § 3.156(a).  

The claim of service connection for hepatitis is not 
reopened, and the benefit sought on appeal remains denied.  




ORDER

New and material evidence has not been received to reopen a 
previously denied claim for hepatitis and the claim is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


